Citation Nr: 1509997	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-03 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability associated with chest pain, to include a pulmonary embolism.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from January 2003 to July 2003, December 2003 to March 2005, and January 2008 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's representative stated in the June 2014 statement that the Veteran is claiming service connection for a disability manifested by chest pain, not a pulmonary embolism.  Therefore, the issue on appeal is for a claim of service connection for chest pain, to include a pulmonary embolism.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized that issue.  

In January 2014, the Board remanded the case for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the previous remand, the Board requested an opinion to determine the etiology of the diagnosed pulmonary embolism and whether it is related to her periods of service, including the history of chest pain during the Veteran's deployments.  In an April 2014 opinion, the VA examiner opined that the Veteran's pulmonary embolism was less likely than not related to her episodes of chest pain in service.  The examiner failed to provide the requested opinion as to whether the condition was related to her period of service, not just related to her inservice chest pain.  Also, the basis of the opinion was that the Veteran suffered from panic attacks and heart palpitations and there are many factors for a pulmonary embolus, including smoking.  The examiner then concluded that there was no reason to believe that the Veteran's chest pains in the past were related to a pulmonary embolus.  The examiner did not provide medical support for this conclusion.  In order to properly adjudicate this appeal a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4); See Stegall, 11 Vet. App. at 268.

As the Veteran is claiming service connection for a disability related to chest pain, and not only for a pulmonary embolism, an examination is needed to determine what disabilities are associated with her chest pain and whether those disabilities are related to service, including inservice exposure to environmental hazards and the anthrax vaccination.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology of any disabilities related to her chest pain, including pulmonary embolism.  The claims file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the any currently diagnosed disabilities related to her complaints of chest pain, including pulmonary embolism, is related to active service, including the in-service exposure to environmental hazards during her service in Kuwait and anthrax vaccine and the in-service complaints of chest pain. 

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




